Citation Nr: 0620322	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  03-15 631	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than November 4, 
1997, for the award of a total rating for compensation based 
upon individual unemployability.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran had recognized service from May 1946 to March 
1949.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO awarded a total rating for 
compensation based upon individual unemployability, effective 
November 23, 1998.  Subsequently, the RO determined that it 
had committed clear and unmistakable error in assigning an 
effective date of November 23, 1998, for the award of both 
service connection for pulmonary tuberculosis, far advanced, 
activity undetermined, with bronchiectasis, emphysema, and 
recurrent hemoptysis, and a total rating for compensation 
based upon individual unemployability, and determined that 
the correct effective date was November 4, 1997.

In January 2005, the Board issued a decision denying an 
effective date earlier than November 4, 1997, for the award 
of a total rating for compensation based upon individual 
unemployability.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2005, while the case was pending there, VA was 
informed that the veteran had died in July 2005.  Therefore, 
in February 2007, the Court issued an order wherein it 
vacated the January 2005 Board decision and dismissed the 
veteran's appeal due to lack of jurisdiction as a result of 
the veteran's death.  The case has been returned to the Board 
for further appellate review.


FINDING OF FACT

On September 1, 2005, VA was notified that the veteran died 
in July 2005.  




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(The. Cir. 1996); Smith v. Brown, 10 The. App. 330, 333-34 
(1997); Landicho v. Brown, 7 The. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


